DETAILED ACTION

This action is responsive to communications filed on November 2, 2021. This action is made Non-Final.
Claims 1-20 are pending in the case. 
Claims 1, 8, and 15 are independent claims.
Claims 1-20 are rejected.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8, 12-15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleman et al., US Patent Application Publication no. US 2014/0095122 (“Appleman”), and further in view of Ramey, US Patent Application Publication no. US 2016/0092886 (“Ramey”).
Claim 1:
	Appleman teaches or suggests a machine or group of machines for composing a blueprint, comprising: one or more processors configured to:
	select a master blueprint (see para. 0060 - different representations of different base models may be displayed sequentially. user may select a base model by clicking, tapping, touching, or otherwise interacting with one of the icons/tabs 302a-302g. A set of filtering icons 303 may also be presented to the user. The user may select to filter the selectable or displayed base models.); 
	choose a least one blueprint component option, the at least one blueprint component option including at least one a structural anchor option, a block option, and a variation option (see para. 0080 - building configuration with "Breezehouse" base model 301a and building/floor plan(s) having 3 bedrooms; para. 0087 - package may be selected by default. Selecting a package implies selecting a specific specification for each category of the package leaf. Packages are therefore used to enable the user to select multiple specifications at once; para. 0088 - palette among the available ones results in selecting a specific specification for each category of the palette leaf Palettes are therefore used to help the user select multiple specifications at once; para. 0090 - "Balance" base model 301e with three bedrooms); para. 096 - user changes the building configuration, for example by making a selection of a specification, a package and/or a palette.);
	generate a code based on the selection master blueprint and the chosen at least one blueprint option (see para. 0097 - save a building configuration, or a building configuration recipe, indicative of the physical product specifications included in a current and/or customized configuration. A building configuration recipe is saved as a list, a tree, a table, or in any other form. content "BAIBA48_ 3B" associated with the markup "model" refers to a "Balance" base model with an associated floor plan having three bedrooms.).
	Appleman fails to explicitly disclose convert the code to a unique encoded key.
	Ramey teaches or suggests convert the code to a unique encoded key (see Fig. 2; para. 0024 - fileID is a unique numeric identifier associated with each file or directory; para. 0025 - padded numbers are concatenated, or linked together in a chain or series, in a fixed order to produce an identifying string that is unique. universally unique identifier, or UUID, value may be concatenated with the inode value. string may be hashed to provide a computerID having a fixed length using any of various standard hashing functions known in the art, such as MD5, SHA- 256, SHA-512, orthelike. Atblock218 the hashed string may be converted for viewability purposes. Such hashing may include hashing the string to a hexadecimal or base64 representation, thereby ensuring it is easily printable and transmittable.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Appleman, to include convert the code to a unique encoded key for the purpose of efficiently identifying specific pieces of data or information, improving data integrity, as taught by Ramey (0025).
Claim(s) 8 and 15:
Claim(s) 8 and 15 correspond to Claim 1, and thus, Appleman and Ramey teach or suggest the limitations of claim(s) 8 and 15 as well.




Claim 5:
	Appleman teaches or suggests wherein the choosing may include a drill-down process of sequentially selecting the at least one of the structural anchor option, the block option, and the variation option (see para. 0060 - different representations of different base models may be displayed sequentially. user may select a base model by clicking, tapping, touching, or otherwise interacting with one of the icons/tabs 302a-302g. A set of filtering icons 303 may also be presented to the user. The user may select to filter the selectable or displayed base models. filtering criteria include, for example, indoor area, number of bathrooms, number of floors, or the like; para. 0080 - building configuration with "Breezehouse" base model 301a and building/floor plan(s) having 3 bedrooms; para. 0087 - package may be selected by default. Selecting a package implies selecting a specific specification for each category of the package leaf. Packages are therefore used to enable the user to select multiple specifications at once; para. 0088 - palette among the available ones results in selecting a specific specification for each category of the palette leaf Palettes are therefore used to help the user select multiple specifications at once; para. 0090 - "Balance" base model 301e with three bedrooms); para. 096 - user changes the building configuration, for example by making a selection of a specification, a package and/or a palette.).
Claim(s) 12 and 19:
Claim(s) 12 and 19 correspond to Claim 5, and thus, Appleman and Ramey teach or suggest the limitations of claim(s) 12 and 19 as well.

Claim 6:
	Ramey further teaches or suggests wherein the converting includes generating an SHA-512 hash encoded key based on the code (see Fig. 2; para. 0024 - fileID is a unique numeric identifier associated with each file or directory; para. 0025 - padded numbers are concatenated, or linked together in a chain or series, in a fixed order to produce an identifying string that is unique. universally unique identifier, or UUID, value may be concatenated with the inode value. string may be hashed to provide a computerID having a fixed length using any of various standard hashing functions known in the art, such as MD5, SHA- 256, SHA-512, orthelike. Atblock218 the hashed string may be converted for viewability purposes. Such hashing may include hashing the string to a hexadecimal or base64 representation, thereby ensuring it is easily printable and transmittable.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Appleman, to include wherein the converting includes generating an SHA-512 hash encoded key based on the code for the purpose of efficiently identifying specific pieces of data or information, improving data integrity, as taught by Ramey (0025).
Claim(s) 13 and 20:
Claim(s) 13 and 20 correspond to Claim 6, and thus, Appleman and Ramey teach or suggest the limitations of claim(s) 13 and 20 as well.

Claim 7:
	Ramey further teaches or suggests wherein the converting includes generating a Base64 encoded key based on the code (see Fig. 2; para. 0024 - fileID is a unique numeric identifier associated with each file or directory; para. 0025 - padded numbers are concatenated, or linked together in a chain or series, in a fixed order to produce an identifying string that is unique. universally unique identifier, or UUID, value may be concatenated with the inode value. string may be hashed to provide a computerID having a fixed length using any of various standard hashing functions known in the art, such as MD5, SHA- 256, SHA-512, orthelike. Atblock218 the hashed string may be converted for viewability purposes. Such hashing may include hashing the string to a hexadecimal or base64 representation, thereby ensuring it is easily printable and transmittable.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Appleman, to include wherein the converting includes generating a Base64 encoded key based on the code for the purpose of efficiently identifying specific pieces of data or information, improving data integrity, as taught by Ramey (0025).
Claim(s) 14:
Claim(s) 14 correspond to Claim 7, and thus, Appleman and Ramey teach or suggest the limitations of claim(s) 14 as well.

Claim(s) 2-4, 9-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleman, in view of Ramey, and further in view of Williams et al., US Patent Application Publication no. US 2021/0004508 (“Williams”).
Claim 2:
	Williams more specifically teaches or suggests wherein selecting the master blueprint includes searching a plurality of master blueprints for at least one predetermined criterion (see para. 0042 - displays a building plan search menu 102 including one or more option fields 104 for receiving one or more search parameters from a user; para 0044 - Results returned from the search, if any, are displayed on the user interface 100. In some embodiments the search parameters have preconfigured options and there is at least one result for each combination of preconfigured options. In some embodiments, once a selection of one preconfigured option has been made, the preconfigured options for one or more others are limited to those that have at least one result. some embodiments the results include only those that satisfy all of the entered search parameters. In other embodiments one or more results that satisfy some, but not all of the entered search parameters are displayed. For example, the results may include those that satisfy all but one of the entered search parameters. In some embodiments only results that satisfy a specified one or more of the search parameters are displayed. For example, in one embodiment the displayed results must match the number of bedrooms and bathrooms, but not necessarily match entered parameters for the size and/or roof style; para. 0051 - Results returned from the search, if any, are displayed on the user interface 100'. In some embodiments, the one or more results satisfy one or more mandatory search parameters; para. 0052 - Each available search result is associated with plan of a building. This plan is referred to herein as a "base plan".).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Appleman, to include wherein selecting the master blueprint includes searching a plurality of master blueprints for at least one predetermined criterion for the purpose of efficiently providing a specified search mechanism, improving user interaction, as taught by Williams (0044).
Claim(s) 9 and 16:
Claim(s) 9 and 16 correspond to Claim 2, and thus, Appleman, Ramey, and Williams teach or suggest the limitations of claim(s) 9 and 16 as well.

Claim 3:
	Appleman further teaches or suggests wherein the at least one predetermined criterion includes at least one of a number of bedrooms, a number of bathrooms, and a number of floor levels (see para. 0060 - different representations of different base models may be displayed sequentially. user may select a base model by clicking, tapping, touching, or otherwise interacting with one of the icons/tabs 302a-302g. A set of filtering icons 303 may also be presented to the user. The user may select to filter the selectable or displayed base models. filtering criteria include, for example, indoor area, number of bathrooms, number of floors, or the like.).
Claim(s) 10 and 17:
Claim(s) 10 and 17 correspond to Claim 3, and thus, Appleman, Ramey, and Williams teach or suggest the limitations of claim(s) 10 and 17 as well.

Claim 4:
	Williams more specifically teaches or suggests wherein the selecting includes presenting a subset of master blueprints of the plurality of master blueprints, the subset of master blueprints satisfying the at least one predetermined criterion (see para. 0042 - displays a building plan search menu 102 including one or more option fields 104 for receiving one or more search parameters from a user; para 0044 - Results returned from the search, if any, are displayed on the user interface 100. In some embodiments the search parameters have preconfigured options and there is at least one result for each combination of preconfigured options. In some embodiments, once a selection of one preconfigured option has been made, the preconfigured options for one or more others are limited to those that have at least one result. some embodiments the results include only those that satisfy all of the entered search parameters. In other embodiments one or more results that satisfy some, but not all of the entered search parameters are displayed. For example, the results may include those that satisfy all but one of the entered search parameters. In some embodiments only results that satisfy a specified one or more of the search parameters are displayed. For example, in one embodiment the displayed results must match the number of bedrooms and bathrooms, but not necessarily match entered parameters for the size and/or roof style; para. 0051 - Results returned from the search, if any, are displayed on the user interface 100'. In some embodiments, the one or more results satisfy one or more mandatory search parameters; para. 0052 - Each available search result is associated with plan of a building. This plan is referred to herein as a "base plan".).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Appleman, to include wherein the selecting includes presenting a subset of master blueprints of the plurality of master blueprints, the subset of master blueprints satisfying the at least one predetermined criterion for the purpose of efficiently providing a specified search mechanism, improving user interaction, as taught by Williams (0044).
Claim(s) 11 and 18:
Claim(s) 11 and 18 correspond to Claim 4, and thus, Appleman, Ramey, and Williams teach or suggest the limitations of claim(s) 11 and 18 as well.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176